Citation Nr: 1027214	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) prior to August 29, 2008, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for bilateral pes planus, 
rated as 10 percent disabling prior to June 8, 2007, and as 30 
percent disabling therefrom.

3.  Entitlement to service connection for a bilateral foot 
disorder other than bilateral pes planus, bilateral hammertoes, 
and bilateral hallux valgus, to include as secondary to the 
service-connected foot disorders.

4.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 
1968. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Lincoln, Nebraska, Department 
of Veterans Affairs (VA) Regional Office (RO). 

All issues but entitlement to an increased rating for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From June 8, 2007, to August 28, 2008, the Veteran's PTSD was 
manifested by occupational and social impairment with occasional 
decreased in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
anxious mood, panic attacks, chronic sleep impairment, and mild 
memory loss.

2.  Since August 29, 2008, the Veteran's PTSD has been manifested 
by occupational and social impairment with reduced reliability 
and productivity due to symptoms of difficulty understanding 
complex commands, impaired abstract thinking, disturbance of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD from June 
8, 2007, to August 28, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Since August 28, 2008, the criteria for a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 	
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met here. There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in June and September 2007 and in April 2008 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  The July 2007 and April 2008 notices also explained 
how VA determines disability ratings and effective dates.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
private treatment records and afforded the Veteran a VA 
examination.  The claimant submitted a private psychological 
evaluation.

There is no evidence that any VA error in notifying or assisting 
the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

In January 2008, the RO granted service connection for PTSD.  The 
RO assigned a 10 percent rating effective June 8, 2007.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) discussed the 
concept of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.

Rating criteria
 
PTSD is evaluated under the general rating formula for mental 
disorders.  Under those criteria, a 10 percent rating is assigned 
for occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  Id.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.
 
Global Assessment of Functioning
 
Global Assessment of Functioning scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).
 
Global Assessment of Functioning scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, for 
rating purposes).
 
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  Id.

Analysis

Schedular rating

The Board is presented with a record on appeal that demonstrates 
that, in addition to PTSD, private psychologists have diagnosed 
an adjustment disorder with anxiety.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Given that the 
predominant symptom of the adjustment disorder is anxiety, the 
Board will treat all reported psychiatric symptomatology as being 
attributable to the Veteran's service-connected PTSD.

A review of the December 2007 VA examination report and the 
August 29, 2008, private psychological report shows that from 
June 8, 2007, to August 28, 2008, the Veteran's PTSD was 
manifested by occupational and social impairment with occasional 
decreased in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
anxious mood, panic attacks, chronic sleep impairment, and mild 
memory loss; and that since August 29, 2008, the appellant's PTSD 
has been manifested by occupational and social impairment with 
reduced reliability and productivity due to symptoms of 
difficulty understanding complex commands, impaired abstract 
thinking, disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

The December 2007 VA examiner described the Veteran's PTSD as 
being mild in severity and indicated that there was not an 
occasional decrease in efficiency or an inability to perform 
occupational tasks due to PTSD signs and symptoms.  However, that 
examiner noted that the claimant had sleep impairment manifested 
by difficulty falling or staying asleep.  In particular, the 
appellant reported that he did not have a real pattern of sleep 
and that some nights he had a short night of sleep due to dreams.  
Thus, there is evidence that the Veteran had chronic sleep 
impairment.  Moreover, the examiner described his mood as being 
anxious.  Even though the examiner noted that the appellant did 
not have panic attacks, the claimant reported a detailed history 
of panic attacks at the August 2008 private evaluation.  Hence, 
there is evidence of panic attacks.  While the examiner reported 
that the Veteran's memory testing was normal, that examiner added 
that it does appear that he has some level of amnesia.  
Accordingly, there is evidence of a mild memory loss. 

While there was no evidence of a depressed mood or 
suspiciousness, the Board's inquiry is not necessarily strictly 
limited to the criteria found in the VA rating schedule.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set 
forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating).  In addition, 
the December 2007 VA examiner assigned a Global Assessment of 
Functioning score of 63, which while indicative of mild 
symptomatology is in the lower range of scores for mild 
symptomatology and, thus, close to 60, a Global Assessment of 
Functioning score for moderate symptomatology.  Also, the private 
psychologists in August 2008 assigned a Global Assessment of 
Functioning score of 52 for impairment over the past year both 
for PTSD and for a combination of PTSD and the adjustment 
disorder with anxiety.

The Board has carefully weighed the evidence of record and finds 
that there exists an approximate balance of evidence for and 
against the claim.  When the evidence for and against the claim 
is in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In this case, even though all of the 
criteria for a 30 percent disability rating have not been met, 
the Board finds that the evidence is equipoise as to whether from 
June 8, 2007, to August 28, 2008, the Veteran's PTSD was 
manifested by occupational and social impairment with occasional 
decreased in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
anxious mood, panic attacks, chronic sleep impairment, and mild 
memory loss.  

Turning to whether a 50 percent disability rating for PTSD is 
warranted for the period from June 8, 2007, to August 28, 2008, 
the December 2007 VA examiner described the Veteran's affect as 
being mildly restricted, but that examiner did not describe his 
affect as being flattened.  While the claimant reported a history 
of panic attacks to the private psychologists in August 2008, he 
did not indicate that he had panic attacks more than once a week.  
Also, the VA examiner noted that there was no evidence of panic 
attacks.  Accordingly, there is no evidence that the appellant 
had panic attacks more than once a week.  The examiner indicated 
that the Veteran's speech was unremarkable and that his attention 
was intact.  Therefore, speech deficiencies were not 
demonstrated.  The appellant was able to do serial sevens and 
spell a word forward and backwards at that examination.  Thus, 
there is no evidence of difficulty understanding complex 
commands.  

Although the examiner reported that the Veteran appeared to have 
some level of amnesia, remote, recent, and immediate memories 
were normal on testing.  Consequently, there is no evidence of 
impairment of short- and long-term memory.  The examiner 
described the appellant's capacity for judgment as being able to 
understand outcomes of behavior.  Even though the examiner 
described the claimant's capacity for insight as only partially 
understanding that he has a problem, that psychologist did not 
indicate that he had impaired abstract thinking.  There is no 
evidence of a disturbance of motivation and mood or of difficulty 
in establishing and maintaining effective work and social 
relationships, especially in light of the Global Assessment of 
Functioning score of 63 assigned by the VA examiner.  The Veteran 
reported to the VA examiner that he goes to work, that he attends 
church services every other week, and that he and his spouse go 
to a bar for an extended period of time once a month.

While, the Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule (see Mauerhan, 16 
Vet. App. at 442), the Board has not identified any other aspects 
of the Veteran's service-connected PTSD that would allow for the 
conclusion that the criteria for a 50 percent rating have been 
approximated, and the appellant has pointed to no such pathology.

The Board has considered the lay evidence of record, to include a 
statement submitted by the Veteran's spouse in August 2007.  That 
letter described the Veteran's emotional distance, aversion to 
people, and his difficulty being around fireworks.  It was also 
noted that certain musty smells could trigger a flashback.  The 
information contained in this correspondence, while detailing his 
disability picture, does not demonstrate that the Veteran's PTSD 
more nearly approximates a 50 percent evaluation during the 
period in question, based on all of the factors discussed above.

With respect to the period since August 29, 2008, the Veteran's 
PTSD is shown to be of greater severity.  The private 
psychologists reported that response to serial threes was 
severely poor and concentration was also extremely poor.  The 
Veteran had an inability to interpret more than one out of six 
proverbs.  Thus, there is evidence that he has difficulty in 
understanding complex commands and that he has impaired abstract 
thinking.  The psychologists noted that he had no motivation for 
recreation, sexuality, or virtually any type of socialization.  
Accordingly, there is evidence of disturbance of motivation and 
mood, and difficulty in establishing and maintaining effective 
work and social relationships.

While there was no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, impairment of short- and long-term memory, or 
impaired judgment, the Board again notes that its inquiry is not 
necessarily strictly limited to the criteria found in the VA 
rating schedule.  See Mauerhan, 16 Vet. App. at 442.  In 
addition, the private psychologists assigned Global Assessment of 
Functioning scores of 48 and 47 for current impairment from PTSD 
and from a combination of PTSD and the adjustment disorder with 
anxiety, respectively.

Turning to whether a 70 percent disability rating for PTSD is 
warranted for the period since August 29, 2008, there is no 
evidence of suicidal ideation, spatial disorientation, impaired 
impulse control, or neglect of personal appearance and hygiene.  
Although the private psychologists indicated that the appellant 
revealed some degree of compulsivity, there is no evidence of 
obsessive rituals that interfere with routine activities.  
Moreover, while the private psychologists noted some variability 
in the Veteran's general speech, there is no evidence that his 
speech was intermittently illogical, obscure, or irrelevant.  
Even though the claimant reported a history of panic attacks and 
although the private psychologists noted some depressive 
features, there is no evidence of a near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  While the Veteran had no 
motivation for virtually any type of socialization, he is still 
able to work at a local co-op.  Thus, the evidence does not show 
a disability picture most approximated by a difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting) or an inability to establish and maintain effective 
relationships.

The Board acknowledges the Global Assessment of Functioning 
scores of 48 and 47 for current impairment from PTSD and from a 
combination of PTSD and the adjustment disorder with anxiety, 
respectively, assigned by the private psychologists.  However, 
while such score is indicative of serious symptoms, or serious 
impairment in functioning, the extent of the Veteran's disability 
picture is appropriately addressed by the 50 percent rating 
during the period in question.  Indeed, there is no evidence of 
suicidal ideation or obsessional rituals, and while the Veteran 
was averse to socialization, he had a good relationship with his 
wife and was independent in the activities of daily living and 
was able to work despite not enjoying the company of others.  
Therefore, the GAF score, standing alone, does not serve as a 
basis for an evaluation in excess of 50 percent for any portion 
of the rating period on appeal.

While the Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule (see Mauerhan, 16 
Vet. App. at 442), the Board has not identified any other aspects 
of the Veteran's service-connected PTSD that would enable it to 
conclude that the criteria for a 70 percent rating have been 
approximated, and the appellant has pointed to no such pathology.

Extraschedular consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the levels of severity and 
symptomatology of the Veteran's PTSD with the established 
criteria found in the rating schedule for mental disorders shows 
that the rating criteria reasonably describes the appellant's 
disability level and symptomatology.  As discussed above, the 
rating criteria consider the levels of impairment based on 
occupational and social impairment.  Therefore, the first prong 
of the Thun test is not satisfied and referral for extraschedular 
consideration is not warranted.


ORDER

A 30 percent evaluation, but not higher, from June 8, 2007, to 
August 28, 2008, is granted for PTSD, subject to the laws and 
regulations governing the payment of monetary benefits.

A 50 percent evaluation, but not higher, since August 29, 2008, 
is granted for PTSD, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Additional development is deemed necessary with respect to the 
hypertension claim.  Indeed, the March 2008 VA examiner did not 
sufficiently address whether the Veteran's hypertension was 
aggravated by the service-connected PTSD.  Therefore, another 
medical opinion is necessary.

With respect to the bilateral foot claim, the appellant was 
evaluated in or around October 2008 at the High Plains Podiatry.  
The RO must attempt to obtain any additional treatment records 
from that facility.  Furthermore, Dr. Hinze, of that facility, 
diagnosed bilateral posterior tibial tendon dysfunction and 
capsulitis and opined that the tendon dysfunction was related to 
active service.  The opinion was not accompanied by sufficient 
rationale to enable a grant at this time.  Moreover, it is 
unclear whether the disorder diagnosed by Disability rating. 
Hinze involves symptoms distinct from those of the foot 
disabilities for which the Veteran is already service-connected.  
such must be determined to avoid pyramiding.  See 38 C.F.R. 
§ 4.14.  Thus, a VA examination is necessary to address the 
nature of any current bilateral foot disorders not presently 
service connected and to distinguish between the symptomatology 
of any such disorder and the service-connected pes planus.  The 
examination should also determine the present level of severity 
with respect to the Veteran's increased rating claim for pes 
planus.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all records from High Plains 
Podiatry.  Any such records so obtained 
should be associated with the Veteran's 
claims folder.  Any negative search should be 
documented in the record and communicated to 
the Veteran. 

2.  Thereafter, the claims files must be 
reviewed by the doctor who conducted the 
March 2008 VA hypertension examination.  If 
that examiner is unavailable, the claims file 
must be reviewed by another doctor.  The 
claims folder and a copy of this REMAND must 
be made available to the doctor.  The 
reviewer must opine whether it is at least as 
likely as not, i.e., is there a 50/50 chance, 
that the hypertension was aggravated (made 
permanently worse) by the service-connected 
PTSD.  A complete rationale for any opinion 
offered must be provided.

3.  The Veteran must be afforded a VA 
examination to determine the nature and 
extent of his bilateral pes planus and the 
nature and extent of any disorder manifested 
by the posterior tibial tendon dysfunction 
and capsulitis.  The claims folder is to be 
made available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating foot disorders, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature of any disability 
due to bilateral pes planus.  

The examiner should determine whether the 
appellant has a disorder manifested by 
posterior tibial tendon dysfunction and/or 
capsulitis (or any other foot disorder) that 
manifests distinct and separate symptoms from 
those produced by the bilateral pes planus, 
bilateral hammertoes, and bilateral hallux 
valgus.  If the claimant has such a disorder, 
the examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the disorder is related to 
service.  The examiner must also opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
disorder was caused or aggravated by any or 
all of his service-connected foot 
disabilities - bilateral pes planus, 
bilateral hammertoes, and bilateral hallux 
valgus.  A complete rationale for any 
opinions expressed must be provided.
 
4.  After the development requested is 
completed, review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, implement 
corrective procedures.
 
5.  Thereafter, readjudicate the claims of 
entitlement to an increased rating for 
bilateral pes planus, and entitlement to 
service connection for a bilateral foot 
disorder and hypertension.  If any benefit is 
not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


